DETAILED ACTION
This office action is in response to the above identified patent application with regards to the RCE filed on 2/24/2021.  Claims 1-8 and 13-21 are currently pending and being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 
Drawings
The drawings were received on 2/24/2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Edward Kmett on 6/14/2021.
The application has been amended as follows: 
In the Claims: 

1. A fuel nozzle assembly comprising: 
a fuel nozzle comprising a main fuel injector defining a centerline axis,
a main mixer around the centerline axis defining an annular main mixer wall, 
a main airflow passage defined between the main fuel injector and the annular main mixer wall,
the main fuel injector defining an angled main injection port, the angled main injection port defining an angled main injection port inlet end and an angled main injection port outlet end, 
wherein the angled main injection port outlet end is positioned downstream of the angled main injection port inlet end relative to a fuel flow through the angled main injection port, 
wherein the angled main injection port is positioned at an angle relative to [[a]] the centerline axis, 
wherein the angled main injection port is further positioned at an angle in a circumferential direction around the centerline axis such that the angled main injection port is non-orthogonal to the centerline axis 
wherein the angled main injection port permits an egress of fuel from a main fuel circuit the main airflow passage 
the main fuel injector further defining a radial main injection port, the radial main injection port defining a radial main injection port inlet end and a radial main injection port outlet end, [[and]]

wherein the radial main injection port is orthogonal to the centerline,
wherein the radial main injection port permits an egress of fuel into the main airflow passage, and 
an airflow through the main airflow passage of the main mixer

2. The fuel nozzle assembly of claim 1, wherein the fuel nozzle defines an annular fuel nozzle outer wall radially spaced apart from an annular outer boundary wall surrounding a pilot fuel injector, wherein the annular fuel nozzle outer wall defines an opening that permits a flow of air between the annular fuel nozzle outer wall and the annular outer boundary wall.  
3. The fuel nozzle assembly of claim 2, wherein the fuel nozzle defines an aperture through the annular fuel nozzle outer wall, wherein the aperture is defined in alignment with the angled main injection port, and wherein the aperture defines an angle substantially equal to the angle of the angled main injection port.  
4. The fuel nozzle assembly of claim 2, wherein the fuel nozzle defines an aperture through the annular fuel nozzle outer wall, wherein the aperture is defined in alignment with the radial main injection port 
5. The fuel nozzle assembly of claim 1, wherein the fuel nozzle comprises a pilot fuel injector, wherein the pilot fuel injector comprises an pilot fuel injector annular inner wall defining a primary fuel orifice and a pilot fuel injector annular outer wall defining a secondary fuel orifice, and wherein a primary pilot supply line supplies fuel through the primary fuel orifice and a secondary pilot supply line supplies fuel through the secondary fuel orifice.  
6. The fuel nozzle assembly of claim 5, further comprising: a fuel system comprising a pilot control valve coupled to a pilot fuel conduit and operable to supply a flow of fuel thereto, wherein the pilot fuel conduit is in fluid communication with the primary pilot supply line and the secondary pilot supply line.  
7. The fuel nozzle assembly of claim 6, wherein the fuel system further comprises a first main valve fluidly coupled to a first main fuel conduit and operable to supply a flow of fuel thereto, wherein the first main fuel conduit is in fluid communication with the main fuel circuit 
8. The fuel nozzle assembly of claim 7, wherein the fuel nozzle defines a different volume relative to the radial main fuel injection port, or
wherein the fuel nozzle defined a different cross sectional area of the angled main fuel injection port inlet end, or the angled main fuel injection port outlet end, relative to 
fuel nozzle assembly of claim 1, wherein the fuel nozzle further comprises a pilot fuel injector, wherein each of the main fuel injector and the pilot fuel injector are configured to receive a portion of a fuel flow.  
14. A gas turbine engine, comprising: 
a combustor system comprising a combustion chamber; and 
a plurality of fuel nozzles, the plurality of fuel nozzles comprising 
a first fuel nozzle comprising:
a main fuel injector defining a centerline axis,
a main mixer around the centerline axis defining an annular main mixer wall, 
a main airflow passage defined between the main fuel injector and the annular main mixer wall,
the main fuel injector defining an angled main injection port, the angled main injection port defining an angled main injection port inlet end and an angled main injection port outlet end, 
wherein the angled main injection port outlet end is positioned downstream of the angled main injection port inlet end relative to a fuel flow through the angled main injection port, 
wherein the angled main injection port is positioned at an angle relative to the centerline axis,
wherein the angled main injection port is further positioned at an angle in a circumferential direction around the centerline axis such that the angled main injection port is non-orthogonal to the centerline axis,
wherein the angled main injection port permits an egress of fuel from a main fuel circuit into the main airflow passage, and 
the main fuel injector further defining a radial main injection port, the radial main injection port defining a radial main injection port inlet end and a radial main injection port outlet end,
wherein the radial main injection port is orthogonal to the centerline,
wherein the radial main injection port permits an egress of fuel into the main airflow passage, and 
wherein the angled main injection port outlet end is positioned upstream or downstream of the radial main injection port outlet end relative to an airflow through the main airflow passage of the main mixer; and

a second fuel nozzle comprising a second radial main injection port defining a second radial main injection port inlet end and a second radial main injection port outlet end, and wherein the second radial main injection port outlet end and the second radial main injection port inlet end are located in a plane perpendicular to [[the]] a second centerline axis.

15. The gas turbine engine of claim 14, further comprising: a fuel system comprising a pilot control valve coupled to a pilot fuel conduit and operable to supply a flow of fuel thereto, wherein the pilot fuel conduit is in fluid communication with a primary pilot supply line and a secondary pilot supply line.  
16. The gas turbine engine of claim 15, wherein the fuel system further comprises a first main valve coupled to a first main fuel conduit and operable to supply a flow of fuel thereto, wherein the first main fuel conduit is in fluid communication with [[a]] the first main fuel circuit 
17. The combustor system of claim 16, wherein the first fuel nozzle defines a different cross sectional area of the angled main fuel injection port, the angled main injection port inlet end, or the angled main injection port outlet end, relative to a cross sectional area of the second radial main fuel injection port, the second radial main fuel injection port inlet end, or the second radial main fuel injection port outlet end.  
18. is Canceled  
19. The gas turbine engine of claim 14, wherein the fuel system further comprises: 
a first main valve fluidly coupled to a first main fuel conduit and operable to supply a flow of fuel thereto, wherein the first main fuel conduit is in fluid communication with [[a]] the first main fuel circuit 
a second main valve fluidly coupled to a second main fuel conduit and operable to supply a flow of fuel thereto independent of the first main fuel conduit, wherein the second main fuel conduit is in fluid communication with a second main fuel circuit at the second fuel nozzle.  
20. and 21. are Canceled

Amendment to the Title


The title is amended as follows:
-- Fuel Nozzle with Angled Main Injection Ports and Radial Main Injection Ports--

Allowable Subject Matter
Claims 1-8, 13-17 and 19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 and 14 have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a fuel nozzle having both angled main injection ports and radial main injection ports, wherein the angled main injection ports are angled in a circumferential direction and non-orthogonal to a centerline axis and the radial main injection ports are orthogonal to a centerline axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



	
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741